Slip Op. 05-128

                   UNITED STATES COURT OF INTERNATIONAL TRADE


 DAIMLERCHRYSLER CORPORATION,

                                Plaintiff,                     Before: Jane A. Restani
                                                                       Chief Judge
                         v.
                                                               Court No. 99-00668
 UNITED STATES,

                                Defendant.


                                             JUDGMENT

[Judgment for plaintiff on Tariff Classification of U.S. made truck parts painted and assembled
in Mexico free of duties.]


                                                                        Dated: September 26, 2005

        Barnes, Richardson & Colburn, (Lawrence M. Friedman and Ilya A. Bakke) for plaintiff.

        Peter D. Keisler, Assistant Attorney General, Barbara S. Williams, Attorney-in-Charge,
International Trade Field Office, Commercial Litigation Branch, Civil Division, United States
Department of Justice (Saul Davis), Michael Heydrich, Office of Assistant Chief Counsel,
International Trade Litigation, U.S. Customs and Border Protection, of counsel, for defendant.


        Restani, Chief Judge: The merchandise at issue is identical in all material respects to that

in DaimlerChrysler Corp. v. United States, 361 F.3d 1378 (Fed. Cir. 2004), wherein defendant’s

classification failed.

        The parties do not request a new trial. Accordingly, the court is bound by precedent, and

judgment is entered for plaintiff requiring duty free treatment under Harmonized Tariff Schedule of

the United States (“HTSUS”) item 9802.00.80 for the U.S. made truck parts painted and assembled
Court No. 03-00442                                                                          Page 2


in Mexico, re-entered into the United States on May 5, 1993, under entry numbers 228-0107083-4

and 228-0107085-9.

       Defendant shall refund the duties erroneously collected together with interest as provided by

law.



                                                  /s/ Jane A. Restani
                                                     Jane A. Restani
                                                     Chief Judge

Dated: New York, New York
       This 26th day of September, 2005.